Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and the Examiner’s amendment, claims 1, 3-9, and 17 are allowed and renumbered to claims 1-9.  The examiner further acknowledges that withdrawn claim 8 has been re-joined and is allowed herein. 

		Given that applicant has cancelled the extra claim 5 and claims 10-16, the objection to claims 5-16 is now moot. Consequently, the objection to claims 5-16 is hereby withdrawn.  
	
		Given that applicant has amended claim 1 and deleted some groups from R9, the 102(a)(1) rejection of claims 1, 4, and 9 is now moot.  Consequently, the 102(a)(1) rejection of claims 1, 4, and 9 over Bhagwat et al. (U.S. 2004/0127536 A1) is hereby withdrawn.  

		Given that applicant has amended claim 1 and deleted some groups from R9, the 102(a)(1) rejection of claims 1, 4-5, and 9 is now moot.  Consequently, the 102(a)(1) 
		Given that applicant has amended claim 3, the objection to claims 3 and 6-7 is now moot.  Consequently, the objection to claims 3 and 6-7 is hereby withdrawn.  

The following is an examiner's statement of reasons for allowance: Claims 1, 3-9, and 17 are drawn to a compound having the formulae with the structure delineated in claim 1 and to a composition comprising one or more compound of claim 1 and one or more pharmaceutically acceptable carrier as delineated in claims 1 and 9.  There is no prior art that anticipates or renders obvious the instant invention.  Moreover, Applicant has demonstrated that compounds of the instant invention were effective in inhibiting CaMMK1 and CaMMK2.  Since the present claims require the use of indazole compounds delineated in claim 1 and no prior art anticipates or renders obvious the particular compounds of the formulae according to claim 1, claims 1, 3-9, and 17 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-9, and 17 (renumbered 1-9) are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/12/2022